NO. 07-07-0018-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   FEBRUARY 16, 2007

                          ______________________________


                        IN RE R. WAYNE JOHNSON, RELATOR

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Relator R. Wayne Johnson, an inmate proceeding pro se, filed a Petition for Writ of

Mandamus on January 16, 2007. The petition was not accompanied by the required filing

fee nor an affidavit of indigence. Consequently, by letter dated January 19, 2007, this

Court directed Relator to either pay the fee or file an affidavit of indigence in compliance

with Rule 20.1(b) of the Texas Rules of Appellate Procedure on or before January 31,

2007, noting that failure to do so might result in dismissal. Relator did not cure the defect

after being allowed a reasonable time to do so. See Higgins v. Randall County Sheriff’s

Office, 193 S.W.3d 898, 899 (Tex. 2006). Thus, we must dismiss this proceeding.
      Accordingly, Relator’s Petition for Writ of Mandamus is dismissed for failure to

comply with a directive of this Court. See Tex. R. App. P. 42.3(c).


                                                Patrick A. Pirtle
                                                    Justice




                                            2